Citation Nr: 1722758	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript has been associated with the record. In July 2014, the Board remanded the claim on appeal for further development. The case now returns to the Board for further appellate review.

A review of the record reveals that additional documents were added to the file after the issuance of the December 2014 supplemental statement of the case (SSOC), to include VA treatment records. However, as discussed further below, the Board finds that additional development is required and, therefore, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claim.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the July 2014 remand, the Veteran contends that service connection for a back disorder is warranted as such disorder is directly related to her service, to include her in-service treatment for gout. Alternatively, the Veteran alleges that her back disorder was caused or aggravated by her service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles, which resulted in an altered gait that caused or aggravated her back disorder. 

Pursuant to the July 2014 remand, the Veteran was afforded a VA examination to determine the nature and etiology of her back disorder in November 2014. At such time, the examiner noted the Veteran's reports of her back bothering her for a long time, but that it got worse while she was recuperating from her left knee surgery. The examiner also noted that the Veteran had a diagnosis of lumbar degenerative joint disease (DJD) since 2010 and found that the Veteran did not have gout of the thoracolumbar spine. In this regard, the examiner explained that gout of the spine caused severe radicular symptoms and the Veteran did not have such symptoms. Thus, the examiner concluded that the Veteran's diagnosed lumbar DJD was unrelated to her in-service treatment for gout because she did not have gout of the spine. Furthermore, the examiner opined that it was less likely than not the condition claimed incurred in or was caused by the in-service injury, event, or illness because there was no documentation that the Veteran ever sought treatment for back problems in service or within a year of discharge. 

In regard to the secondary aspect of the Veteran's claim, the examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions. In support thereof, the examiner noted that medical literature did not support the theory that a disability in one joint caused a disability in another. She further noted that it was unlikely that the Veteran's gait caused or aggravated her back disorder. Specifically, she noted that, while the Veteran walked slowly and carefully, there was no severe alteration in gait observed.

However, the Board finds that the November 2014 opinion is inadequate to decide the claim and a remand is necessary to obtain an addendum opinion. In this regard, while the examiner addressed whether the Veteran had gout of the thoracolumbar spine as directed by the July 2014 remand and reconciled it with the findings in the February 2014 VA examination, she did not provide an adequate rationale for her opinion that the Veteran's back disorder was not directly related to her service. Rather, she only noted that there was no documentation that the Veteran ever sought treatment for back problems in service or within a year of discharge. Additionally, the examiner noted that arthritis was documented, but did not provide an opinion as to whether it was at least as likely as not that the arthritis manifested within one year of the Veteran's discharge, as also instructed by the July 2014 remand. 

Moreover, in reaching her conclusion that it was unlikely that the Veteran's gait caused or aggravated her back disorder, the examiner did not discuss the September 2009 opinion by an orthopedic physician's assistant that opined it was more likely than not that the Veteran's increased back pain was secondary to her service-connected left knee condition based on the change in gait, which it was explained, altered the biomechanics of the pelvis and lower back. Furthermore, the examiner also did not address the September 2007 private treatment record from Dr. A.P. that revealed that the Veteran was involved in a motor vehicle accident in April 2007, and reported that since then, she had experienced low back pain, radiating to her right buttock and down the leg. Thus, an addendum opinion is needed to address such concerns. 

While on remand, updated VA treatment records should be obtained for consideration in the Veteran's appeal. She should also be provided with an opportunity to identify any other treatment records relevant to her back disorder. Finally, as additional evidence was associated with the record since the issuance of the December 2014 SSOC, in the readjudication of the Veteran's claim, the AOJ must consider the entirety of the evidence.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dating since March 2016.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the November 2014 back examination. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the November 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's back disorder, diagnosed as lumbar DJD, had its onset in, or is otherwise related to, the Veteran's period of active service from October 1975 to September 1978, to include her in-service treatment for gout.    

The examiner should specifically address the September 2007 private treatment record from Dr. A.P., which revealed that the Veteran was involved in a motor vehicle accident in April 2007, and reported that since then, she had experienced low back pain, radiating to her right buttock and down the leg.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any back disorder.

(B) The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's arthritis manifested within one year of the Veteran's September 1978 discharge, i.e., by September 1979. If so, the examiner should describe the manifestations.

(C) The examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's back disorder, diagnosed as lumbar DJD, was caused OR aggravated by the Veteran's service-connected residuals of a left knee injury with degenerative changes and gout, gouty arthritis of the bilateral feet, and/or gout of the right knee, bilateral hips, bilateral elbows, and bilateral ankles. The examiner should specifically consider whether such service-connected disabilities resulted in an altered gait, which, in turn, caused or aggravated the Veteran's back disorder. 

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms, and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the back disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of this condition.

The examiner should specifically address the September 2009 opinion by orthopedic physician assistant M.S., who opined that it was more likely than not that the Veteran's increased back pain was secondary to his service-connected left knee condition based on the change in gait, which altered the biomechanics of the pelvis and lower back.

A complete rationale should be provided for all opinions offered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to reflect consideration of evidence added to the file since the December 2014 SSOC was issued. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a SSOC. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




